PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/017,040
Filing Date: 10 Sep 2020
Appellant(s): McBride, James, Robert



__________________
Charles A. Bieneman
For Appellant


EXAMINER’S ANSWER



This is in response to the appeal brief filed on 12/21/2021 appealing from the final office action mailed on 08/31/2021.
1)  Grounds of Rejection to be reviewed on Appeal:
Statement of Grounds of Rejection
Every ground of rejection set forth in the Office action dated 08/31/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Restatement of Rejection:
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over SOLYOM et al (US 2015/0266489 A1).
Claims 2, 6-11 and 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over SOLYOM et al (US 2015/0266489 A1) in view of Kentley et. al (US 2017/0120904 A1) (hereinafter Kentley).

(2) Response to Argument

A) Regarding claim 1, Appellant argues as recited in page 4 and 5 and 6 and 7:
A prior art combination must teach or suggest all recited claim limitations to establish a prima facie case of obviousness under 35 U.S.C. § 103.

Independent claim 1, rejected as allegedly obvious over SOLYOM et al (US 2015/0266489 A1), recites in part “a LIDAR sensor mountable to a vehicle exterior with a field of view including a vehicle interior view first portion and a vehicle exterior view first portion.” The Office Action (page 3) alleged that SOLYOM et al (US 2015/0266489 A1) discloses “sensors 5 arranged at any position in/on host vehicle 1 from where detection of an interior or exterior condition is possible (i.e., LIDAR sensors can detect both interior and exterior).” Based on Solyom’s disclosure that a sensor possibly could detect either an exterior or interior condition, the Office erroneously concluded that the above recitation of independent claim 1 is taught by SOLYOM et al (US 2015/0266489 A1); the reference does not teach or suggest “ta LIDAR sensor mountable to a vehicle exterior with a field of view including a vehicle interior view first portion.”
SOLYOM et al (US 2015/0266489 A1) merely discloses that sensors can monitor host vehicle surroundings. There is no teaching or suggestion of monitoring both vehicle interiors and exteriors in these portions of SOLYOM, much less doing so using a same sensor. Thus, SOLYOM does not teach or suggest “a LIDAR sensor 
Moreover, assuming arguendo that SOLYOM could be read to leave open the possibility of a single sensor detecting both interior and exterior fields of view, which Appellant does not concede, the mere fact that a configuration is possible is not enough to teach or even suggest that configuration. CFMT, Inc. v. Yieldup Intern. Corp., 349 F.3d 1333, 1342 (Fed. Cir. 2003) (citing In re Royka, 490 F.2d 981, 985 (CCPA 1974)) (emphasis added). Accordingly, even under the reading of Solyom most favorable to maintaining the present rejection, the rejection in fact cannot be sustained. 
SOLYOM makes no teaching or suggestion that sensors were to be mounted anywhere in or on Solyom’s vehicle, whether in either an interior or an exterior, to achieve a sensor on “a vehicle exterior with a field of view including a vehicle interior view first portion,’ much less an exterior sensor with “a vehicle interior view first portion and a vehicle exterior view first portion,” as recited in claim 1 (emphases added). The rejection of claim 1 (and of all the other pending claims), should be reversed at least for the above reasons.
The examiner respectfully disagrees and points out that SOLYOM teaches as in Fig.1a, sensors 5 arranged at any position in/on host vehicle 1 (i.e. single sensor can de-tect interior or exterior condition) from where detection of an interior and exterior con-dition is possible (i. e., LIDAR sensors can detect both interior and exterior). Sensor 5 position may depend on the type of sensor. For example, a camera sensor 5a and/or a LIDAR  sensor 5c may be arranged at the inside of the windshield  and Sensors 5 sensors in/on the host vehicle and sense all conditions of vehicle [013].
As in (SOLYOM et al (US 2015/0266489A1)), Fig. 1a, 2a, Field of view, 5d and sensors 5 may be arranged at any position in/on the host vehicle 1 from where detection of an interior or exterior condition is possible (i. e., LIDAR sensor detect both interior or exterior condition) and also LIDAR sensor 5c may be arranged at the inside of the windshield and LIDAR -sensors 5c may measure distances to objects (i. e., exterior field) [0068-0069] and sensors are located in any location of the vehicle to detect vehicle’s conditions (i. e., to detect interior or exterior condition) [0086].
It would be obvious to use sensors 5 (Fig. 1a) of (SOLYOM et al (US 2015/0266489A1) to detect both interior and exterior condition as claimed as the sensors are located in any location of the vehicle to detect vehicle surrounding conditions as well as interior conditions and sensors 5 may be arranged at any position in/on the host vehicle 1 [0086], and sensors arranged in/on the host vehicle 1  are arranged to continuously monitor host vehicle surrounding and detected information relate to road direction, road lanes, surrounding and other vehicles, objects, pedestrian, etc (i. e., interior and exterior conditions) on or in the vicinity of the road, nearby buildings or obstacles, traffic intensity, general traffic information, upcoming crossings etc [0077 of (SOLYOM et al (US 2015/0266489A1)).
B) Regarding claim 2, Appellant argues as recited in page 7 and 8:
As the Office Action (page 5) conceded, Solyom failed to disclose the above recitation. Kentley fails to compensate for Solyom’s acknowledged deficiencies. Kentley discloses at most an “exterior safety system” that has a suite of sensors including a LIDAR sensor (e.g.,  0080) and light emitters (0073, 0120; see also Fig. 12, block 324), but nowhere even hints that a LIDAR sensor of the “exterior safety system” can have “‘a vehicle interior view first portion.
Kentley discloses at most a vehicle with an exterior safety system and an interior safety system, where the exterior safety system includes light emitters that “receive exterior data.”
The examiner respectfully disagrees and points out that SOLYOM et al (US 2015/0266489A1) teaches as in Fig. 1a, 2a, Field of view, 5d and sensors 5 may be arranged at any position in/on the host vehicle 1 from where detection of an interior or exterior condition is possible (i. e., LIDAR sensor detect both interior or exterior condition) and also LIDAR sensor 5c may be arranged at the inside of the windshield and LIDAR -sensors 5c may measure distances to objects (i. e., exterior field) [0068-0069] and sensors are located in any location of the vehicle to detect vehicle’s conditions (i. e., to detect interior or exterior condition) [0086], and
Kentley et. al (US 2017/0120904 A1) teaches as in Fig. 10B, and system 326 activate one or more interior safety systems 322 and one or more exterior safety systems 324 and Fig. 3B, sensors 328 in sensor system 320 may include but are not 
C) Regarding claim 6, Appellant argues as recited in page 8 and 8:
As the Office Action (page 8) conceded, Solyom failed to disclose the above recitation. Kentley fails to compensate for Solyom’s acknowledged deficiencies.
Kentley, at most, discloses “one or more interior safety subsystems 322 and one or more exterior safety subsystems 324.” The mere disclosure of one or more exterior safety systems and one or more interior safety systems does not amount to a system in which “at least one of (a) the vehicle interior view first portion and the vehicle interior view second portion have no overlap and (b) the vehicle exterior view first portion and the vehicle exterior view second portion have no overlap.
The examiner respectfully disagrees and points out that SOLYOM et al (US 2015/0266489A1) teaches as in Fig. 1a, 2a, Field of view, 5d and sensors 5 may be arranged at any position in/on the host vehicle 1 from where detection of an interior or exterior condition is possible (i. e., LIDAR sensor detect both interior or LIDAR sensor 5c may be arranged at the inside of the windshield and LIDAR -sensors 5c may measure distances to objects (i. e., exterior field) [0068-0069] and sensors are located in any location of the vehicle to detect vehicle’s conditions (i. e., to detect interior or exterior condition) [0086], and
Kentley et. al (US 2017/0120904 A1)teaches as in Fig. 10B, and system 326 activate one or more interior safety systems 322 and one or more exterior safety systems 324 [073] and, as in FIG. 8-9, sensor suites (e.g., 820 in FIG. 8) positioned portions, interior 100i (dashed line) and exterior 100e locations on vehicle 100 [0106-0107] and sensors including but not limited to LIDAR (e.g., 2D, 3D, LIDAR), RADAR, and Cameras [069] and, sensor data 434a-434c (e.g., LIDAR data, 3D LIDAR) [081] and, Each suite 820 have sensors including but not limited to LIDAR 821 (LIDAR, three-dimensional LIDAR, two-dimensional LIDAR, etc.) [0101].











Respectfully submitted,
/MIRZA F ALAM/Primary Examiner, Art Unit 2689         
                                                                                                                                                                                               Conferees:
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689          

                                                                                                                                                                                              /QUAN ZHEN WANG/Supervisory Patent Examiner, Art Unit 2684                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.